PER CURIAM.
Appellant seeks review of an order entered by appellee, the Agency for Workforce Innovation (Agency). The Agency order adopted, in all material parts, the Special Deputy’s recommended order. Appellant raises three issues. We affirm the first and third issues because the findings of the Special Deputy are supported by competent substantial evidence. In particular, we note that appellant put on no admissible evidence to support its claim that the employee at issue was incarcerated during the time claimed by appellant.
We must reverse as to the second issue raised by appellant and strike from the Special Deputy’s order the final sentence of the recommendation, purporting to direct the Florida Department of Revenue to conduct an investigation of appellant’s business. By statute, a special deputy “may only affirm, modify, or reverse the determination.” § 443.151(4)(b)2., Fla. Stat. (2003). Here, the recommendation of a further Department of Revenue investigation exceeded the Special Deputy’s jurisdiction. Accordingly, we STRIKE that portion of the order and AFFIRM the remainder.
KAHN, C.J., BROWNING and THOMAS, JJ., concur.